DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
Fig. 1B has two reference numeral 54s. The Examiner believes that the first reference numeral 54 to the left of 58 is correct. While the second reference numeral 54 to the right of 58 is incorrect. The Examiner believes the second reference numeral 54 to the right of 58 is labeling the catheter hub. However, within the specification page 1, line 32 recites “a catheter hub 60”. The Examiner believes that reference numeral 60 in Fig. 1B is depicting the needle hub. The Examiner suggests amending the specification to correct reference numeral referring to the needle hub rather than the catheter hub. Next, the Examiner suggests amending the second reference numeral 54 to the right of 58 to be a new, unique reference numeral to reference the catheter hub and amending the specification accordingly. (The Examiner has annotated Fig. 1B below for further clarity and reference. The Examiner would also then suggest amending the specification to reflect the amendments to the drawings.

    PNG
    media_image1.png
    833
    858
    media_image1.png
    Greyscale

Figure 4a depicts 118 at the same location that Figure 4b depicts 120. The Examiner would like to clarify what Figures 4a-4b are depicting at the location of reference numerals 118 and 120. Is it the outlet 118 or the notch 120?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because of the following informalities:
Page 1, line 1 recites “a catheter hub 60”. The Examiner believes that reference numeral 60 in Fig. 1B is referencing a needle hub and not the catheter hub. The Examiner believes the second reference numeral 54 to the right of 58 in Fig. 1B is referring to the catheter hub, but the drawings require an amendment to provide the catheter hub with a new, unique reference numeral. An appropriate correction to the specification is necessary to reflect the amendments to the drawings.
Page 3, line 23 recites “The catheter an insertion needle”. The Examiner believes this should be rewritten as “The catheter and insertion needle” as the Examiner believes the word “an” was intended to be “and”.  
Page 4, line 5 recites “inlet position on the sharp distal tip in an outlet positioned”. The Examiner believes this should be amended as “inlet positioned on the sharp distal tip [in] and an outlet positioned” based on the written language within claim 7 regarding the inlet and outlet.
Page 7, line 9 recites “a distal end of the groove 124”. However, the Examiner believes that the groove’s reference numeral is 122 not 124. Therefore, the Examiner suggests amending the passage to read “a distal end of the groove [124] 122”.
Page 8, lines 11-12 recites “an internal mechanism affixed to 140”. It appears that a word or words is/are missing from the specification with regards to what the reference numeral 140 represents. Page 8, lines 14-15 recites “The needle assembly 140”. The Examiner hypothesizes that “the needle assembly” were the words missing from the disclosure. The Examiner suggests amending this passage of the specification such that it is clear what reference numeral 140 represents.
Page 8, line 13 recites “to advance 140”. It appears that a word or words is/are missing from the specification with regards to what the reference numeral 140 represents. Page 8, lines 14-15 recites “The needle assembly 140”. The Examiner hypothesizes that “the needle assembly” were the words missing from the disclosure. The Examiner suggests amending this passage of the specification such that it is clear what reference numeral 140 represents.
Page 9, lines 3 recites “annular space 158”. The Examiner suggests amending the passage to read “annular space 158A/B” such that it is consistent with Page 9, lines 1-2. 
A similar amendment would be necessary for page 9, lines 8, 26, 28, and 32 with regards to the reference numeral for the annular space.
The reference numeral 158 is missing from the drawings but in view of this proposed amendment to the specification no amendment to the drawings would be necessary.
Page 9, lines 18-19 recites “the outlet 120”. The Examiner believes the correct reference numeral for “the outlet” is 118 as 120 refers to the notch. Therefore, the Examiner suggest amending the passage as “the outlet 118 [120]”.
Page 9, line 24 recites “the catheter tube 148”. The Examiner believes the correct reference numeral for “the catheter tube” is 146 not 148. Therefore, the Examiner suggests amending the passage as “the catheter tube 146 [148]”.
Page 10, line 1 recites “the outlet 126”. The Examiner believes the correct reference numeral for “the outlet” is 118 not 126 as reference numeral 126 refers to the proximal end of the groove 122. Therefore, the Examiner suggests amending the passage to recite “the outlet 118 [126]”.
A similar change would be necessary for page 10, line 6 with regards to the reference numeral of the outlet.
Page 10, line 1 recites “the fluid channel 122”. The Examiner suggests revising this passage as “the groove [fluid channel] 122” as currently within the specification 122 is referring to both “groove” (page 7, line 7) and “fluid channel” (page 10, lines 1 and 6). 
A similar amendment is necessary for page 10, line 6.
Appropriate correction is required.
Claim Objections
Claims 1 and 7 is objected to because of the following informalities:
Claim 1, line 19 recites “the catheter and insertion needle”. The Examiner suggests amending the claim limitation to read “the catheter and the insertion needle” as the claim language appears to refer to “an insertion needle” recited in claim 1, line 4.
Claim 7 recites “the outlet is positioned within the first axial chamber” in lines 10-11. The Examiner suggests amending this claim limitation to “the outlet positioned on the radial wall is positioned within the first axial chamber” in order to improve the clarity of the language with regards to the location of the outlet and where the outlet is located on the insertion needle. 
Claim 7, line 12 recites “the vein of a patient”. The Examiner suggests amending the claim limitation to read “the vein of the [a] patient” as “a patient” has been previously recited within line 2 of claim 7.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the outlet of the insertion needle fluid conduit” in line 15. There is insufficient basis for this limitation in the claim. However according to claim 1, line 6 positioned on the radial wall [of the insertion needle fluid conduit]”.
Claim 1 recites the limitation “the outlet of the insertion needle fluid conduit” in lines 20-21. There is insufficient basis for this limitation in the claim. However according to claim 1, line 6 “an outlet positioned on the radial wall”. The Examiner would like to clarify where the outlet is located. The Examiner suggests amending the claim limitation to “the outlet positioned on the radial wall [of the insertion needle fluid conduit]”.
Claim 3 recites the limitation "the distal opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim limitation to “a [the] distal opening”.
Claim 3 recites the limitation “the inlet of the fluid conduit” in line 1. There is insufficient antecedent basis for this limitation in the claim. According to Claim 1, lines 5-6 “an inlet positioned on the sharp distal tip”. The Examiner would like to clarify where the inlet is located. The Examiner suggests amending the claim limitation to “the inlet positioned on the sharp distal tip [of the fluid conduit]”.
Claim 5 recites the limitation “the inlet of the fluid conduit” in line 1. There is insufficient antecedent basis for this limitation in the claim. According to Claim 1, lines 5-6 “an inlet positioned on the sharp distal tip”. The Examiner would like to clarify where the inlet is located. The Examiner suggests amending the claim limitation to “the inlet positioned on the sharp distal tip [of the fluid conduit]”.
Claims 2, 4, and 6 are rejected as being dependent on a rejected claim under 35 U.S.C. 112b.
Claim 7 recites the limitation "the annual space" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim limitation to “the annular [annual] space” to match the claim language recited in claim 7, lines 4-5.
Claim 7 recites the limitation “the first axial chamber and the second axial chamber” in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending claim 7, lines 6-7 to recite “into a first axial chamber and a second axial chamber” in order to provide the antecedent basis for line 8.
This amendment would also provide antecedent basis for the limitation of “the first axial chamber” in claim 7, lines 10-11.
This amendment would also provide antecedent basis for the limitation of “the first axial chamber” in claim 7, line 14.
This amendment would also provide antecedent basis for the limitation of “the second axial chamber” in claim 7, lines 16-17.
This amendment would also provide antecedent basis for the limitation of “the second axial chamber” in claim 7, lines 18-19.
This amendment would also provide antecedent basis for the limitation of “the second axial chamber” in claim 12, line 2.
Claim 7 recites “the outlet of the fluid conduit” in line 16. There is insufficient antecedent basis for this limitation in the claim. However according to claim 7, lines 9-10 “an outlet positioned on the radial wall”. The Examiner would like to clarify where the outlet is located. The Examiner suggests amending the claim limitation to “the outlet positioned on the radial wall [of the insertion needle fluid conduit]
Claim 9 recites the limitation “the inlet of the fluid conduit” in line 1. There is insufficient antecedent basis for this limitation in the claim. According to Claim 7, line 9 “an inlet positioned on the sharp distal tip”. The Examiner would like to clarify where the inlet is located. The Examiner suggests amending the claim limitation to “the inlet positioned on the sharp distal tip [of the fluid conduit]”.
Claim 9 recites the limitation "the distal opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim limitation to “a [the] distal opening”.
Claim 11 recites the limitation “the inlet of the fluid conduit” in line 1. There is insufficient antecedent basis for this limitation in the claim. According to Claim 7, line 9 “an inlet positioned on the sharp distal tip”. The Examiner would like to clarify where the inlet is located. The Examiner suggests amending the claim limitation to “the inlet positioned on the sharp distal tip [of the fluid conduit]”.
Claims 8, 10, and 12 are rejected as being dependent on a rejected claim under 35 U.S.C. 112b.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the closest prior art of record was King et al. (US 2008/0097330; hereinafter King). King discloses an intravenous catheter assembly configured to provide a two-stage visual indication during catheter insertion into a vein of a patient, the intravenous catheter assembly comprising: an insertion needle having a sharp distal tip, a proximal end, and a radial wall extending therebetween, the insertion needle defining a fluid conduit extending between an inlet positioned on the sharp distal tip and an outlet positioned on the radial wall; and a catheter coaxially positionable over the insertion needle and having a distal end, a proximal end, and a flexible wall defining a lumen extending therebetween, the catheter coaxially positionable over the insertion needle in a first position in which the sharp distal tip of the insertion needle extends beyond the distal end of the catheter, an annular space being presented between the radial wall of the insertion needle and the flexible wall of the catheter. However, King nor any other prior art disclosed or suggested the annular space being divided into a first axial chamber and a second axial chamber by a formed region of the flexible wall having a diameter configured to inhibit flow between the first axial chamber and the second axial chamber, the outlet of the insertion needle fluid conduit positioned within the first axial chamber when the catheter is in the first position, thereby providing a first visual indication during catheter insertion by enabling blood from the vein of the patient to flow into the first axial chamber, the catheter and insertion needle translate axially relative to one another to a second position during catheter insertion, such that the outlet of the insertion needle fluid conduit is shifted from the first axial chamber to the second axial chamber, thereby providing a second visual indication during catheter insertion by enabling blood from the vein of the patient to flow into the second axial chamber. Therefore, Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as claim 3 is dependent upon claim 1 for the reasoning stated above.
With regards to claim 7, the closest prior art of record was King et al. (US 2008/0097330; hereinafter King). King discloses a method of providing a two-stage visual indication during catheter insertion into a vein of a patient, the method comprising: coaxially positioning a catheter over an insertion needle in an initial position in which a sharp distal tip of the insertion needle extends beyond a distal end of the catheter, an annular space being presented between a radial wall of the insertion needle and a flexible wall of the catheter. However, King nor any other prior art disclosed or suggested the annual space being divided into a first chamber and a second chamber by a formed region of the flexible wall having a diameter configured to inhibit flow between the first axial chamber and the second axial chamber, the insertion needle defining a fluid conduit extending between an inlet positioned on the sharp distal tip and an outlet positioned on the radial wall, wherein in the initial position, the outlet is positioned within the first axial chamber; inserting the sharp distal tip of the insertion needle into the vein of a patient, thereby providing a first visual indication during catheter insertion by enabling blood from the vein of the patient to flow through the fluid conduit and into the first axial chamber; withdrawing the insertion needle and threading the catheter into the vein of the patient, thereby shifting the outlet of the fluid conduit from the first axial chamber to the second axial chamber, thereby providing a second visual indication during catheter insertion by enabling blood from the vein of the patient to flow through the fluid conduit and into the second axial chamber. Therefore, Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as claims 8-12 are dependent upon claim 7 for the reasoning stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NILAY J SHAH/Primary Examiner, Art Unit 3783